DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delmerico, EP 2007184 A2, in view of Ragazzi et al., US 2016/0033175.

Regarding Claim 1
Delmerico discloses a wind turbine (Delmerico, [0001]-[0002]) comprising: a plurality of components (12, 14, 16, 32, 40, 48, 72) generating heat during operation of the wind turbine (Delmerico, [0012]); and a liquid cooling system, wherein the plurality of components are thermally coupled by a liquid coolant cycle (18, 36) of the liquid cooling system to an ambient heat exchanger (20, 54, 62) of the liquid cooling system, the ambient heat exchanger (20, 54, 62) being arranged to exchange heat between a liquid coolant contained in the liquid coolant cycle (18, 36) and ambient air (Delmerico, [0012]). However, Delmerico does not disclose that the liquid cooling system comprises a heat pump having a cooling operation mode, the heat pump being arranged in the coolant liquid cycle such that the liquid coolant of the liquid coolant is cooled when the heat pump is operated in the cooling operation mode. 
Ragazzi teaches a heat pump subsystem (66) and a coolant subsystem (64), wherein heat is transferred from the coolant subsystem (64) to the heat pump subsystem (66) via an intermediate heat exchanger (74) disposed as part of both the coolant subsystem (64) and the heat pump subsystem (66), and releasing heat to ambient air via an outside heat exchanger (100) (Ragazzi, [0005] [0056] and [0066], Figure 2). The intermediate heat exchanger (74) provides heat transfer between the coolant subsystem (64) and the heat pump subsystem (66), which allows for the removal of heat from the coolant of the coolant subsystem (64) to prevent overheating of the engine (Ragazzi, [0066], Figure 2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Delmerico to include a heat pump arranged in the coolant liquid cycle such that the liquid coolant of the liquid coolant is cooled when the heat pump is operated in a cooling operation mode, as Ragazzi teaches that it is well known in the art to utilize heat pump subsystems to transfer heat/cool between ambient air and system components to maintain effective operation conditions of engine operation components. Therefore, it would have been obvious that the addition of the heat pump to the system of Delmerico would help maintain effective operation conditions of the wind turbine operation components. Therefore, the combination of Delmerico and Ragazzi discloses that the heat pump is arranged in between the plurality of components (32, 40, 48, 72 - Delmerico) generating heat during operation of the wind turbine and the ambient heat exchanger (54 - Delmerico) (Delmerico, Figures 2-4).

Regarding Claim 2
Delmerico and Ragazzi teach the system as rejected in Claim 1 above. Ragazzi further discloses that the heat pump (66) is connected in parallel to the ambient heat exchanger (100) (Ragazzi, Figure 2).

Regarding Claim 3
Delmerico and Ragazzi teach the system as rejected in Claim 1 above. Ragazzi further discloses that the heat pump (66) has a refrigerant cycle (66) separate from the liquid coolant cycle (64) (Ragazzi, Figure 2). 

Regarding Claim 5
Delmerico and Ragazzi teach the system as rejected in Claim 1 above. The combination of Delmerico and Ragazzi further discloses that the heat pump is arranged in between two of the plurality of components (32, 40, 48, 72 - Delmerico) generating heat during operation of the wind turbine (Delmerico, Figures 2-4). 

Regarding Claim 7
Delmerico and Ragazzi teach the system as rejected in Claim 1 above. Delmerico further discloses that one of the plurality of components generating heat during operation of the wind turbine is a generator (72) (Delmerico, Figure 4). 

Regarding Claim 8
Delmerico and Ragazzi teach the system as rejected in Claims 1 and 7 above. Delmerico further discloses that the generator (72) comprises an internal cooling unit, wherein the internal cooling unit is arranged to cool the air flowing through the generator (72) with the liquid coolant of the liquid coolant cycle (36) (Delmerico, [0015], Figure 4). 

Regarding Claim 9
Delmerico and Ragazzi teach the system as rejected in Claims 1 and 7 above. Delmerico further discloses that one of the plurality of components generating heat during operation of the wind turbine is a converter (32) (Delmerico, [0012] and [0015], Figure 4). 

Regarding Claim 10
Delmerico and Ragazzi teach the system as rejected in Claims 1, 7, and 9 above. Delmerico further discloses that the generator (72) and the converter (32) are connected in parallel with each other by the liquid coolant cycle (36) (Delmerico, Figure 4). 

Regarding Claim 11
Delmerico and Ragazzi teach the system as rejected in Claim 1 above. Delmerico further discloses that at least one of the plurality of components (32, 40, 48, 72) is a bearing unit, a transformer, and/or a hydraulic unit (Delmerico discloses a transformer (40)) (Delmerico, Figures 2-4). 

Regarding Claim 12
Delmerico and Ragazzi teach the system as rejected in claim 1 above. Ragazzi further teaches that the heat pump (66) comprises a condenser (100), a compressor (94), an evaporator (110), and an expansion valve (98, 108) (Ragazzi, [0056], Figure 2).

Regarding Claim 13
Delmerico and Ragazzi teach the system as rejected in Claim 1 above. Ragazzi further teaches that the liquid cooling system (64) comprises a control unit (controller), the control unit (controller) being arranged to operate the heat pump (66) in the cooling operation mode such that a temperature of the liquid coolant cooled by the heat pump is lower than an ambient temperature of ambient air (Ragazzi, [0019] and [0029] and [0047] and [0066]).

Regarding Claim 14
Delmerico and Ragazzi teach the system as rejected in Claims 1 and 13 above. The combination of Delmerico and Ragazzi teaches that the control unit is arranged to operate the heat pump in the cooling operation mode upon receiving a request for operating or upon operating the wind turbine at a load requiring cooling of the liquid coolant below ambient temperature of the ambient air (Delmerico, [0002]). 

Regarding Claim 15
Delmerico and Ragazzi teach a method for operating the wind turbine according to claim 1. The method comprising cooling the liquid coolant using the ambient heat exchanger (Ragazzi, [0019] and [0029] and [0047] and [0066]); operating the wind turbine at a load requiring cooling of the liquid coolant below an ambient temperature of ambient air (Delmerico, [0002]); and operating the heat pump in the cooling operation mode such that a temperature of the liquid coolant cooled by the heat pump is lower than the ambient temperature of the ambient air (Ragazzi, [0019] and [0029] and [0047] and [0066]).

Response to Arguments
Applicant's arguments, filed 07/13/2022, with regards to the 35 U.S.C. 103 rejection of claims 1-5 and 7-15 have been fully considered but they are not persuasive. The Applicant argues that the combination of references does not teach each and every element of amended claim 1. The Examiner is unconvinced. The Applicant argues that it would be unlikely for one of ordinary skill in the art to incorporate a heat pump into the thermal management system of Delmerico and also locate the heat pump between the plurality of components generating heat during operation of the wind turbine and the ambient heat exchanger. It would have been obvious to modify Delmerico to include a heat pump arranged in the coolant liquid cycle such that the liquid coolant of the liquid coolant is cooled when the heat pump is operated in a cooling operation mode, as Ragazzi teaches that it is well known in the art to utilize heat pump subsystems to transfer heat/cool between ambient air and system components to maintain effective operation conditions of engine operation components. It further would be inherent to have the heat pump fluidically between these components in order to provide correct operation of the system. The 35 U.S.C. 103 rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746